King, C.J.,
with whom Batchelder, J., concurs, dissenting as to part II: This financial proceeding was instituted to consider a petition filed by Public Service Company of New Hampshire with the public utilities commission seeking approval under RSA 369:1 of the company’s proposed issuance of $425 million in units, debentures, and common stock and for the commission to determine that such an unprecedented large financing was consistent with the public good.
After the initiation of the PUC docket DF 84-167, this Court issued its ruling in Appeal of Roger Easton, 125 N.H. 205, 480 A.2d 88 (1984). In Easton this Court held that in an RSA chapter 369 inquiry the PUC has the “duty to determine whether, under all the circumstances, the financing is in the public good — a determination which includes considerations beyond the terms of the proposed borrowing” — and that “legitimate matters for consideration under RSA chapter 369” include “whether the uses to which the [financing] will be put can be economically justified compared to other options available to the [utility]” and “whether the capitalization of [the] utility is jeopardized” by the proposed financing. Appeal of Easton, supra at 212-13, 480 A.2d at 90-91.
On July 30, the commission acknowledged that this broad inquiry was necessary and by supplemental order defined the scope of DF 84-167 to include an evaluation of the economic wisdom of the underlying use of the company’s finances — the completion of Sea-brook Unit 1. The inquiry would encompass a range of Seabrook issues (including the cost of the plant, the alternatives to plant completion, and the financial feasibility and rate needs associated with plant completion).
*478The PUC commenced taking evidence on the possibility of an interim smaller financing pending the completion of a full Easton review. During these hearings, the commission was told by company witnesses that the $425 million financing was an integral part of the financial plan of Merrill Lynch to complete Seabrook Unit I and that its size was determined by the requirements of the larger financial plan.
The company’s argument prevailed with the PUC and on August 2, 1984, the PUC reversed its prior scope order and decided to address the larger Seabrook issues in a future docket, DF 84-200. The commission based its rulings on its belief that the $425 million invoked direct Seabrook expenditures and that the precarious condition of the company’s finances required “regulatory responsiveness.” In effect, the rationale appears to be that the more precarious the condition of a utility, the more responsive the regulatory commission and the narrower the scope of regulatory scrutiny. The commission’s actions were prompted by the company’s contention that its financial condition required emergency relief and did not allow sufficient time to undertake a full review under RSA chapter 369.
On August 28, 1984, a majority of the commission approved the entire $425 million. The commission admitted that its narrowed and truncated procedural schedule did not allow the opportunity to conduct an adequate investigation into the full scope of Seabrook related issues.
The commission disputes the Easton requirement that the commission consider whether Seabrook Unit I completion “can be economically justified compared to other options available to the [utility].” The broad scope of review required by the statute and by Easton is not complied with by ineffective deferral until a later date. While the commission agreed that an emergency existed, the commission did not limit itself to approval of the amount of financing to meet the emergency but in effect approved a larger range capital plan without an adequate examination of that plan.
We would remand this petition to the PUC for proceedings consistent with the requirements of RSA chapter 369 and the scope of review required by Easton.